                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

In re:                                          §                   CHAPTER 13
ERVIN FRANK LAYER                               §
        Debtor(s)                               §                 Case No. 19-41969

    CREDITOR’S RESPONSE TO MOTION TO ALTER OR AMEND JUDGMENT

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       Comes now, Bayview Loan Servicing, LLC (hereinafter “Creditor”) in the above styled

and numbered cause and files this its Response to Debtor’s Motion (“Motion”) to Alter or

Amend Judgment, and in support hereof would respectfully show unto the Court as follows:

                                     I.     Specific Responses

   1. The allegations set forth in paragraph 1 of Debtor’s Motion is a statement of law to which

       no response is required.

   2. Creditor admits the allegation set forth in sentence 1 of paragraph 2 of the Debtor’s

       Motion. The allegations set forth in sentence 2 of paragraph 2 of the Debtor’s Motion do

       not require a response.

   3. The allegations set forth in paragraph 3 of the Debtor’s Motion are facts shown on the

       docket in this case. The docket speaks for itself, and no further answer is required. To

       the extent an answer is required, Creditor admits the allegations.

   4. The allegations set forth in paragraphs 4-6 of the Debtor’s Motion are facts shown on the

       docket in this case. The docket speaks for itself, and no further answer is required. To

       the extent an answer is required, Creditor admits the allegations.



                                                                                        Page 1 of 8
                                                                                   19-000098-872-3
5. The allegations set forth in paragraph 7 of the Debtor’s Motion are facts shown from the

   Instructions for Mortgage Proof of Claim Attachment. The Instructions speak for

   themselves, and no further answer is required. To the extent an answer is required,

   Creditor admits the allegations.

6. Creditor admits sentence 1 of Paragraph 8 but further clarifies that the “Escrow Balance”

   is adjusted in a positive or negative direction depending on whether are funds are being

   applied or subtracted from the balance. The allegations set forth in sentence 2 of

   paragraph 8 of the Debtor’s Motion are facts shown on the docket in this case. The

   docket speaks for itself, and no further answer is required. To the extent an answer is

   required, Creditor admits the allegations.

7. The allegations set forth in paragraph 9 of Debtor’s Motion do not require a response. To

   the extent a response is required, Creditor denies and states further Debtor’s calculations

   are hypothetical in nature.

8. The allegations set forth in paragraphs 10-11 of the Debtor’s Motion are facts shown on

   the docket in this case and were plead previously in the Debtor’s Objection to Proof of

   Claim # 8 filed by Bayview Loan Servicing, LLC (“the Objection”). The Objection

   speaks for itself, and no further answer is required. To the extent an answer is required,

   Creditor denies the allegations.

9. Creditor denies the allegations in Paragraph 12 of the Debtor’s Motion.

10. The allegations set forth in paragraph 13 of the Debtor’s Motion are facts shown on the

   docket in this case and were plead previously in the Debtor’s Objection to Proof of Claim

   # 8 filed by Bayview Loan Servicing, LLC (“the Objection”). The Objection speaks for

                                                                                     Page 2 of 8
                                                                                19-000098-872-3
   itself, and no further answer is required. To the extent an answer is required, Creditor

   admits the allegations.

11. The allegations set forth in paragraph 14 of the Debtor’s Motion are facts shown from the

   Instructions for Mortgage Proof of Claim Attachment. The Instructions speak for

   themselves, and no further answer is required. To the extent an answer is required,

   Creditor admits the allegations.

12. Creditor admits the allegations set forth in paragraph 15 of the Debtor’s Motion but

   clarifies the advances are not alleged but have actually been incurred.

13. Creditor admits the allegations set forth in paragraph 16 of the Debtor’s Motion but

   clarifies the beginning balance is the aggregate starting balance based on previous

   transactions and is not the result of one advance or transaction.

14. Creditor denies the allegations in paragraphs 17-18 of the Debtor’s Motion.

15. Creditor admits the allegations set forth in sentences 1-2 of paragraph 19 of the Debtor’s

   Motion but denies the allegations in sentence 3 of paragraph 19.

16. The allegations set forth in paragraph 20 of the Debtor’s Motion are facts shown on the

   docket in this case and were plead previously in the Debtor’s Objection to Proof of Claim

   # 8 filed by Bayview Loan Servicing, LLC (“the Objection”). The Objection speaks for

   itself, and no further answer is required. To the extent an answer is required, Creditor

   admits the allegations.

17. Creditor denies the allegations in paragraphs 21-22 of the Debtor’s Motion.




                                                                                     Page 3 of 8
                                                                                19-000098-872-3
18. The allegations set forth in paragraphs 23-24 of the Debtor’s Motion are facts shown on

   the docket in this case. The docket speaks for itself, and no further answer is required.

   To the extent an answer is required, Creditor admits the allegations.

19. Creditor denies the allegations in paragraph 25 of the Debtor’s Motion.

                         II.     Legal Authorities and Discussion

1. Though the Federal Rules of Civil Procedure do not specifically provide for motions for

   reconsideration, if a motion for reconsideration is filed within 14 days of the judgment or

   order of which the party complains, it is considered to be a Rule 59(e) motion. See Shep-

   herd v. Int'l Paper Co., 372 F.3d 326, 328 n.1 (5th Cir. 2004); St. Paul Mercury Ins. Co. v.

   Fair Grounds Corp., 123 F.3d 336, 339 (5th Cir. 1997); Stangel v. United States of Amer-

   ica (In re Stangel), 68 F.3d 857 (5th Cir. 1995).

2. Federal Rule of Bankruptcy Procedure 9023 provides that Federal Rule of Civil Proce-

   dure 59 applies in bankruptcy cases under the Bankruptcy Code. See Fed. R. Bankr. P.

   9023. A post-judgment motion for reconsideration or rehearing is generally considered a

   Rule 59(e) motion to alter or amend if it challenges the correctness of the judgment.

3. A motion to alter or amend a judgment under Rule 59(e) “must clearly establish either a

   manifest error of law or fact or must present newly discovered evidence” and “cannot be

   used to raise arguments which could, and should, have been made before the judgment is-

   sued.” In re Altman Nursing, 299 B.R. 813 (Bankr. N.D. Tex. 2003), citing Rosenzweig v.

   Azurix Corp., 332 F.3d 854, 863-64 (5th Cir. 2003). “Manifest error” is typically defined

   as “[e]vident to the senses, especially to the sight, obvious to the understanding, evident

   to the mind, not obscure or hidden, and is synonymous with open, clear, visible, unmis-

                                                                                      Page 4 of 8
                                                                                 19-000098-872-3
   takable, indubitable, indisputable, evidence, and self-evidence.” In re Energy Partners,

   Ltd., 2009 Bankr. LEXIS 2952 (Bankr. S.D. Tex. 2009), citing In re Good, No. 08-40955,

   413 B.R. 552, 2009 Bankr. LEXIS 958, 2009 WL 1024651, at *5 (Bankr. E.D. Tex. Apr.

   13, 2009) (quoting Bank One, Tex., N.A. v. F.D.I.C., 16 F. Supp. 2d 698, 713 (N.D. Tex.

   1998)). Black's Law Dictionary defines manifest error as “plain and indisputable, and that

   amounts to a complete disregard of the controlling law or the credible evidence in the

   record.” Black's Law Dictionary 653 (7th ed. 1999).

A. Debtor’s Motion should be denied because it has not provided a manifest error of
   law or fact in support of its request for relief.

4. The rulings of a bankruptcy court are not intended as mere first drafts, subject to and

   reconsideration at a litigant's pleasure. See Quaker Alloy Casting Co. v. Gulfco Indus.,

   Inc., 123 F.R.D. 282, 288 (N.D. Ill. 1988) (determining that a motion to reconsider two

   conclusions drawn in an opinion reflected "a fundamental misunderstanding of the

   limited appropriateness of motions for reconsideration"). Rather, "litigants are expected

   to present their strongest case when the matter is first considered." See Louisiana v.

   Sprint. Commc'ns. Co., 899 F. Supp. 282, 284 (M.D.La. 1995) (stating "[a] motion to

   reconsider based on recycled arguments only serves to waste the resources of the court.")

   (citing Fernandez v. Bankers Nat. Life. Ins. Co., 906 F.2d 559 (11th Cir. 1990)). In re

   Garrett-Beck Corp., 2012 Bankr. LEXIS 3911, *3-4, 2012 WL 3727318.

5. Stated succinctly for purposes of the Debtor’s Motion, Debtor has not asserted anything

   that could be even remotely construed as a manifest error of law or fact or newly

   discovered evidence to give any basis for a Rule 59(e) motion.


                                                                                     Page 5 of 8
                                                                                19-000098-872-3
   6. Instead, Debtor’s Motion recycles arguments this Court already rejected, which include

       but are not limited to: 1.) the escrow deficiency for funds advanced, 2.) the prima facie

       validity given to Creditor’s Claim, and 3.) the prepetition fees due. Creditor’s Motion

       also states this Court erred in entering the Order Overruling Debtor’s Objection to Proof

       of Claim # 8 filed by Bayview Loan Servicing, LLC.

   7. Despite this Court having heard these arguments previously and having already overruled

       them, Debtor through this Motion only re-alleges his previous arguments. None of the

       statements in the Debtor’s Motion could be construed as a manifest error of law or fact,

       and to the extent Debtor’s Motion raises additional or supplemental arguments, Creditor’s

       response is those arguments should have been made at the hearing on the Debtor’s

       Objection. Therefore, Debtor has failed to clearly meet his required burden to have the

       Order Overruling Debtor’s Objection to Proof of Claim # 8 filed by Bayview Loan

       Servicing, LLC altered or amended.

   8. The Debtor has clearly failed to establish the required grounds to have the dismissal order

       reconsidered/vacated, and therefore he has failed to meet his burden. The Motion should

       be denied.

   Premises considered Creditor requests that the Court deny the Motion to Alter or Amend

Judgment and for such other relief as is just.




                                                                                       Page 6 of 8
                                                                                  19-000098-872-3
Date: September 21, 2020   Respectfully submitted,

                           MACKIE WOLF ZIENTZ & MANN, P.C.
                           Parkway Office Center, Suite 900
                           14160 Dallas Parkway
                           Dallas, TX 75254
                           Phone: (214) 635-2650
                           Facsimile: (214) 635-2686
                           Email: swu@mwzmlaw.com

                           By: /s/ Stephen Wu
                           Stephen Wu (Bar No. 24042396)

                           Michael W. Zientz (Bar No. 24003232)
                           Jessica L. Holt (Bar No. 24078680)
                           Stephen Wu (Bar No. 24042396)
                           Chelsea Schneider (Bar No. 24079820)




                                                                Page 7 of 8
                                                           19-000098-872-3
                                   Certificate of Service

       A copy of this statement was served on the persons listed below, in the manner listed
below on September 21, 2020.

                                          By: /s/ Stephen Wu

                                          Michael W. Zientz (Bar No. 24003232)
                                          Jessica L. Holt (Bar No. 24078680)
                                          Stephen Wu (Bar No. 24042396)
                                          Chelsea Schneider (Bar No. 24079820)

Via Pre-Paid U.S. Mail:
Ervin Frank Layer
9814 Faircrest Dr
Dallas, TX 75238
Debtor(s)

Via ECF:
Gregory W. Mitchell
1412 Main Street
Suite 500
Dallas, TX 75202
Attorney for Debtor(s)

Via ECF:
Carey D. Ebert
P.O. Box 941166
Plano, TX 75094-1166
13 Trustee

Via ECF:
US Trustee




                                                                                   Page 8 of 8
                                                                              19-000098-872-3
